                                                                            E-FILED
                                                 Tuesday, 14 April, 2020 03:34:14 PM
                                                       Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

SPURGEON SYLVESTER            )
JOHNSON, JR.,                 )
                              )
           Plaintiff,         )
                              )
    v.                        )           Case No. 19-cv-03286
                              )
FEDERATED FUNERAL             )
DIRECTORS OF AMERICA, et al., )
                              )
           Defendants.        )

                              ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 6). Magistrate Judge Schanzle-Haskins recommends

that this Court dismiss Plaintiff’s Complaint of Employment

Discrimination (d/e 1) without prejudice for lack of prosecution. No

timely objections to the Report and Recommendation have been

made.

     When a magistrate judge proposes factual findings and

recommendations, the district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the


                            Page 1 of 3
magistrate judge.” 28 U.S.C. § 636(b)(1). The district court may

also receive further evidence or recommit the matter to the

magistrate judge with instructions. Id. The district court reviews

de novo any part of a magistrate judge’s report and

recommendation to which a specific written objection has been

made. Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). “If no objection

or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys.

Corp., 170 F.3d 734, 739 (7th Cir. 1999). Under the clear error

standard, the district court can overrule a magistrate judge only if

the district court “is left with the definite and firm conviction that a

mistake has been made.” Weeks v. Samsung Heavy Indus. Co., 126

F.3d 926, 943 (7th Cir. 1997).

     Having thoroughly reviewed Magistrate Judge Schanzle-

Haskins’ Report and Recommendation, the Court finds no clear

error with respect to Judge Schanzle-Haskins’ recommendation that

Plaintiff’s Complaint of Employment Discrimination be dismissed

without prejudice for lack of prosecution.

     It is, therefore, ORDERED:




                              Page 2 of 3
    (1)   The Report and Recommendation of United States

Magistrate Judge Tom Schanzle-Haskins (d/e 6) is ACCEPTED.

    (2)   Plaintiff’s Complaint of Employment Discrimination

(d/e 1) is DISMISSED WITHOUT PREJUDICE for lack of

prosecution.

    (3)   Any pending motions are DENIED as MOOT, any

pending deadlines are TERMINATED, and any scheduled

settings are VACATED. This case is CLOSED.


ENTER: April 14, 2020


                            /s/ Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                          Page 3 of 3
